Citation Nr: 1013280	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

A Travel Board hearing was held in January 2008 before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the Board remanded this claim for additional 
evidentiary development.  Unfortunately, and for reasons 
explained below, in order to comply with the legal duty to 
assist the Veteran, the Board finds that it must once again 
remand the Veteran's claim of service connection for PTSD 
for additional development action.

Many of the following paragraphs were provided in the 
Board's May 2008 decision and are repeated here for clarity.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

The Veteran contends that he has PTSD as a result of 
stressful events that took place during his tour in Vietnam.  
Claimed combat exposure includes his being involved in a 
chopper crash due to enemy fire near a Vietnamese landing 
zone.  During the assault, two Vietnamese people in the 
helicopter were killed by bullets and rocket mortar.  Their 
bodies were splattered all over the inside of the chopper 
and on the Veteran.  On another occasion, while searching 
for downed pilots, the Veteran and his unit undertook heavy 
fire.  He witnessed several people perish including the 
pilot close to him.  He recalled how this experience caused 
him distress and remained active in his intrusive memories 
and dreams.  

In the Board's May 2008 remand, it was noted that it did not 
appear that the RO had made efforts to verify the Veteran's 
claimed combat stressors.  It was further reported that this 
was likely due to the fact that his contentions were too 
vague.  Further review of the Veteran's June 2004 stressor 
statements, however, shows that approximate dates were 
provided as to the stressors detailed above.  For example, 
the Veteran claimed that while serving aboard the USS 
Bennington in July 1968, the two Vietnamese people were 
killed in the helicopter.  The other incident regarding the 
death of several people close to him occurred in 
approximately September 1968.  (The Board notes that current 
review of the Veteran's service personnel records do reflect 
service onboard the USS Bennington.)  

The Board notes that the Veteran has a diagnosis of PTSD 
that was rendered by a VA social worker in 2006.  The record 
also includes earlier diagnosis of PTSD by staff 
psychiatrists.  These reports note the claimed stressor 
history, albeit with some variances and discrepancies.  At 
this point in time, however, because none of the Veteran's 
stressors have been verified, the Veteran has not received a 
diagnosis relating PTSD to a verified stressor(s).  This 
matter should be clarified on remand by way of another 
examination to ascertain whether the Veteran's PTSD is due 
to his military service, and in particular to a verified 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Marine 
Corps Historical Center/U.S. Army & Joint 
Services Records Research Center the 
(JSRRC), or other appropriate entity, to 
ascertain whether when the Veteran was 
aboard the USS Bennington, he was involved 
in a chopper crash due to enemy fire near 
a Vietnamese landing zone in approximately 
July 1968.  Moreover, as to whether during 
the assault, two Vietnamese people in the 
helicopter were killed by bullets and 
rocket mortar.  Also, they are to 
ascertain whether in approximately 
September 1968, and while searching for 
downed pilots, the Veteran and his unit 
undertook heavy fire.  

2.  Following receipt of a response from 
appropriate JSRRC, Marine Corps Historical 
Center, or other entities, the AMC/RO 
should prepare a report detailing the 
nature of any combat action (to which a 
purported stressor is related) and/or 
other in- service stressor(s) that it has 
determined are established by the record.  
This report is then to be added to the 
claims file.  If no combat action 
(referred to above) or alleged in-service 
stressor has been verified, then the 
AMC/RO should so state in its report and 
proceed with development.

3.  If, and only if, a stressor is 
verified, the Veteran should be afforded a 
VA examination by a psychiatrist determine 
the nature and etiology of his PTSD.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
The examiner should read the report 
listing any verified in-service stressors.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should specifically address 
whether the Veteran has PTSD due to a 
stressor which has been verified.  If PTSD 
due to a verified in service stressor is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  If 
the examiner does not diagnose PTSD due to 
an in-service stressor, the examiner 
should explain why the Veteran does not 
meet the criteria for this diagnosis.  The 
rationale for all opinions expressed must 
also be provided.

4.  Then, the AMC/RO should readjudicate 
the Veteran's claim for service connection 
for PTSD based on a de novo review of the 
record.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and provided an appropriate opportunity to 
respond.

The Appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


